DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 17 August, 2022 within the AFCP 2.0 request, entered herein.

REASONS FOR ALLOWANCE
Claims 1-6, 9-15,17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest, so as to anticipate or render obvious, absent impermissible hindsight reasoning, the present invention as characterized by independent claims 1, 10, and 18, and the dependent claims thereof.  The present invention of independent claims 1, 10, and 18 is amended to recite “wherein the  airflow divider is positioned such that all airflow exiting the HVAC case through the front foot outlet is recirculated passenger cabin airflow pushed through the front foot outlet by the rear blower”.  EUN (KR 2012/0085049 A; previously provided to the Applicant with the Rejection mailed on 20 June, 2022) is the closest prior art of record. However, EUN does not reasonably disclose, teach, or suggest capability to provide all airflow exiting through the front foot outlet (114) is supplied by the rear blower (170). In fact, the structure of EUN does not provide that the front air blower’s discharge, received at inlet, 111, is capable of being stopped or directed to bypass the front foot outlet, such that only air discharged from the rear blower is provided to the front foot outlet, i.e., all air exiting the HVAC case through the front foot outlet is pushed through by the rear blower. While prior art, like, GHOSH (EP 3081410 A1; provided on the PTO-892 mailed 6 April, 2022), teaches that it is known to further have two separated blowers (e.g., a front blower and rear blower), such that air is directed to four different regions (112, 114, 116, and 118). GHOSH fails to reasonably disclose that these zone are directed to any location specific, such as a floor/foot outlet, other than a driver “space”, a front passenger “space, a second row passenger seating “space”, and a third row passenger seating “space”.  More so, while it is known that a blower can provide air only to directed outlets, such as a front foot outlet, it has not been found that the blower is particularly a rear blower that provides all of the air provided through such outlet when the airflow divider is positioned in a way to cause such air passage.  Therefore, the present invention is allowable over the prior art for these reasons, in view of the recited limitation in combination with the remaining elements of the claimed inventions.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/1/2022